Citation Nr: 1044619	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-21 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States 
Air Force from September 1952 to August 1956.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from a 
May 2006 rating decision issued by the Department of Veterans 
Affairs (VA) Tiger Team Special Processing Unit in Cleveland, 
Ohio, that denied service connection for a low back strain.  
Jurisdiction of the case, however, remains with the VA Regional 
Office (RO) in Oakland, California.

The Board recognizes that the RO up to the present has developed 
and adjudicated the appellant's claim as one of service 
connection for a specific diagnosis of low back strain.  While 
this appeal was pending, the United States Court of Appeals for 
Veterans Claims (Court) held that the scope of a mental health 
disability claim includes any mental disability which may 
reasonably be encompassed by the claimant's description of the 
claim, the reported symptoms, and any other pertinent information 
of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam).  In compliance with that holding, which was expanded to 
encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 
79, 85 (2009) (a claimant's identification of the benefit sought 
does not require any technical precision), the Board has 
recharacterized the issue on appeal as reflected on the first 
page of the present decision.

In his June 2007 VA Form 9, the appellant submitted a written 
request for a Board hearing.  The appellant was subsequently 
scheduled for a Travel Board hearing to take place in October 
2010.  However, the appellant thereafter withdrew his request for 
a Board hearing by means of a written statement submitted by his 
representative in September 2010, that asked for the cancellation 
of the scheduled October 2010 Travel Board hearing.  Therefore, 
the request for a Board hearing is deemed withdrawn and the Board 
will continue with the appeal.  See 38 C.F.R. § 20.704(d).

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).


FINDINGS OF FACT

1.  The Veteran was treated in service for a complaint of 
shoulder and back pain, in August 1953.

2.  The Veteran complained of low back pain in January 1955; the 
complaints of low back pain combined with the clinical findings 
to yield a diagnosis of right lumbosacral strain.

3.  Private radiographic examinations, accomplished in January 
2005 and October 2006, demonstrated the presence of L5 
spondylolisthesis.

4.  Based upon the VA medical opinion evidence in the file, a 
reasonable doubt has been raised as to whether the Veteran has 
spondylolisthesis which is etiologically related to an injury of 
the low back for which he received treatment while he was on 
active military duty.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for 
service connection for L5 spondylolisthesis have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Given the disposition herein, 
additional discussion of those procedures is unnecessary.


II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating an 
in-service event, disease or injury, and any current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 
Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms during 
service, or within a reasonable time thereafter, must be 
identifiable as manifestations of a chronic disease or permanent 
effects of an injury.  Further, a present disability must exist 
and it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury incurred in 
or made worse by the Veteran's military service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Certain listed 
diseases will be considered to have been incurred in service if 
it is manifest to a degree of 10 percent or more within one year 
following the date of separation from service even though there 
is no evidence of such disease during service.  38 C.F.R. 
§ 3.307.  In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The resolution of an issue of service connection must be 
considered on the basis of the places, types and circumstances of 
a Veteran's service as shown by service records, the official 
history of each organization in which the claimant served, his 
medical records and all pertinent medical and lay evidence.  
Determinations relative to service connection will be based on 
review of the entire evidence of record.  38 C.F.R. § 3.303(a).

Review of the claims file reveals that the Veteran served on 
active duty from September 1952 to August 1956.  His service 
medical treatment records indicate that, on one occasion, in 
August 1953, he was treated for complaints of shoulder and back 
pain.  There were no additional such complaints until January 
1955, when the appellant was diagnosed with a right lumbosacral 
strain.  The appellant's August 1956 report of medical history 
and report of medical examination were each silent as to the 
existence of any chronic low back disorder.

After service, the medical evidence of record documents that the 
Veteran sought medical treatment for complaints of lower back 
pain at least as far back as January 2004.  A January 2005 X-ray 
documented the presence of L5 spondylolisthesis.  An October 2006 
X-ray also showed spondylolisthesis at L5.

The appellant underwent a VA medical examination in January 2008; 
the examiner reviewed the appellant's claims file and medical 
treatment records.  The appellant complained of low back problems 
and constant pain.  He said that the onset of the pain had 
occurred in August 1953.  After reviewing the medical evidence 
and examining the appellant, the VA examiner rendered a diagnosis 
of low back strain.  The examiner stated that the treatment the 
appellant had received from his private chiropractors was 
consistent with the current diagnoses of lumbosacral strain and 
spondylolisthesis.  The examiner opined that the current 
lumbosacral strain should not be considered related to service 
because there was a lack of medical evidence to establish a 
relationship between the appellant's military service and that 
condition.  However, the VA medical examiner also stated that it 
was at least as likely as not that the appellant sustained a 
spondylolisthesis-type injury while he was in service based on 
the mechanism of injury noted in his in-service 1950s 
examinations. 

In the absence of any medical evidence to contradict the 
favorable medical opinion, the Board finds that the evidence of 
record is at least in approximate balance as to whether the 
appellant has L5 spondylolisthesis which is related to the back 
problems he experienced while he was on active duty.  In other 
words, the record reflects that the Veteran's current L5 
spondylolisthesis was incurred in service.  Thus, resolving any 
reasonable doubt in favor of the Veteran, service connection is 
warranted for L5 spondylolisthesis.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  


ORDER

Service connection for L5 spondylolisthesis is granted.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


